SMITH, Judge.
A conviction for auto theft. Although the trial court charged the jury that each material allegation of the information must be proved, and that those allegations included the defendant’s “intent to permanently deprive or defraud the true owner of the property of the use and benefit thereof,” the court did not repeat “permanently” when defining larceny. There was no objection. There was no fundamental error. Humphries v. State, 320 So.2d 843 (Fla. 4th DCA 1975), cert, den., 333 So.2d 463 (Fla. 1976).
AFFIRMED.'
BOYER, Acting C. J., and MILLS, J., concur.